Citation Nr: 0925798	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-26 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to October 8, 1981, 
for the granting of service connection for a left shoulder 
disability secondary to hospitalization for treatment of the 
appellant's service-connected tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to 
December 1945.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO), of the Department 
of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
a left shoulder disability secondary to hospitalization for 
treatment of his service-connected tuberculosis was received 
on October 8, 1981.  

2.  Service connection was granted for a left shoulder 
disability via a December 1982 rating decision.  The 
effective date assigned was October 8, 1981 - the date that 
the claim was received.  

3.  The appellant requested an earlier effective date for the 
granting of service connection for a left shoulder disability 
in May 1998.  The RO denied his claim and he appealed to the 
Board for review.

4.  The Board then issued a decision in December 2000 that 
found that an earlier effective date could not be assigned.  
The Board noted that clear and unmistakable error had not 
been committed in RO rating decisions issued in October 1952 
and December 1982.  Moreover, the Board found that the 
appellant had not submitted a claim for benefits prior to 
October 1981 and as such, an earlier effective date could not 
be assigned.

5.  The appellant did not appeal the Board's December 2000 
Decision nor did he request reconsideration of that decision.

6.  After the December 2000 Board Decision was issued, the 
appellant claimed that the Board's Decision was clearly and 
unmistakably erroneous.  The Board reviewed the appellant's 
claim and found that the Board Decision was not erroneous, 
and noted that the appellant had failed to clearly allege how 
the Board's Decision was in error.  The Board's Decision on 
clear and unmistakable error was issued in December 2001.  

7.  After the appellant had been notified of the Board's 
Decision of December 2001, he requested reconsideration of 
the Board's decision.  Reconsideration was denied in August 
2002.  The appellant did not appeal either the Board's 
Decision or the reconsideration action.  


CONCLUSION OF LAW

As the Board's December 2000 and December 2001 decisions 
addressed the issue of entitlement to an effective date prior 
to October 8, 1981, for the granting of service connection 
for a left shoulder disability secondary to hospitalization 
for treatment of the appellant's service-connected 
tuberculosis, and the appellant did not appeal either of 
those decisions to the United States Court of Appeals for 
Veterans Claims, the Board has no jurisdiction to address 
this issue; therefore, the appeal must be dismissed.  38 
C.F.R. § 20.1400(b) (2008); DiCarlo v. Nicholson, 20 Vet. 
App. 52 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's original claim for service connection for a 
left shoulder disability secondary to hospitalization for 
treatment of his service-connected tuberculosis was received 
on October 8, 1981.  Service connection was granted for a 
left shoulder disability via a December 1982 rating decision.  
The effective date assigned was October 8, 1981 - the date 
that the claim was received.  The appellant did not request, 
at that time, than an earlier effective date be assigned.  

In May 1998, the appellant submitted a claim asking that an 
earlier effective date for the granting of service connection 
for a left shoulder disability be assigned.  The RO denied 
his claim and he appealed to the Board for review.  The Board 
then issued a decision in December 2000 that found that an 
earlier effective date could not be assigned.  The Board 
noted that clear and unmistakable error had not been 
committed in RO rating decisions issued in October 1952 and 
December 1982.  Moreover, the Board found that the appellant 
had not submitted a claim for benefits prior to October 1981 
and as such, an earlier effective date could not be assigned.  
The appellant did not appeal the Board's December 2000 nor 
did he request reconsideration of that decision.

After the December 2000 Board Decision was issued, the 
appellant claimed that the Board's Decision was clearly and 
unmistakably erroneous.  The Board reviewed the appellant's 
claim and found that the Board Decision was not erroneous and 
noted that the appellant had failed to clearly allege how the 
Board's Decision was in error.  The Board's Decision on clear 
and unmistakable error was issued in December 2001.  After 
the appellant had been notified of the Board's Decision of 
December 2001, he requested reconsideration of the Board's 
decision.  Reconsideration was denied in August 2002.  The 
appellant did not appeal either the Board's Decision or the 
reconsideration action.  

The appellant has once again come to the VA asking that an 
earlier effective date be assigned.  Initially, the Board 
notes that it has been determined by the United States Court 
of Appeals for Veterans Claims (Court) that the Veterans 
Claims Assistance Act of 2000 (VCAA), (West 2002) is not 
applicable to claims involving statutory interpretation.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).  Consequently, the 
provisions of the VCAA, as well as VA's implementing 
regulations, will not be addressed in this portion of the 
Board's decision.  With respect to the notice provisions, the 
Board observes that a statement of the case along with 
various notice letters have notified the appellant of any 
type of evidence needed to substantiate his claim.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that where a rating decision which established an effective 
date for an increased rating becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on clear and unmistakable 
error (CUE).  In essence, the Court in Rudd held that there 
is no 'freestanding' earlier effective date claim that could 
be raised at any time.  See Rudd, 20 Vet. App. at 299.

Based on the precedential Court decision in Rudd, the Board 
finds that the appellant's earlier effective date claim filed 
in April 2006 for service connection for a left shoulder 
disability must be dismissed.  The appellant's claim for an 
earlier effective date was previously denied by the Board in 
December 2000.  The appellant did not appeal that decision to 
the Court, and thus, that decision became final.  

If the appellant believed that the Board's December 2000 
Decision was incorrect for any reason, his proper recourse 
was to appeal to the Court.  Because the appellant did not 
appeal, the Board's Decision then became final.  That being 
the case, the appellant was then left with only one option in 
his attempt to obtain an earlier effective date:  a claim 
alleging that the Board's December 2000 Decision contained 
clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2008).  Yet, the appellant did file such a claim but the 
Board concluded that clear and unmistakable error had not 
been committed.  The appellant was notified of that action 
and he requested reconsideration.  Reconsideration of the 
Board's Decision was subsequently denied and the appellant 
did not appeal to the Court.  Hence, the Board's Decision of 
December 2001 also became final.  

A review of the record indicates that the appellant has been 
sent copies of both Board decisions.  Copies of the decisions 
have also been associated with the appellant's claims file.  
As there have already been (as the appellant's accredited 
representative is well aware) a Board decision on the earlier 
effective date issue and a Board decision on whether the 
Board committed clear and unmistakable error, principles of 
collateral estoppel preclude the Board from again deciding 
the issue.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 57 
(2006) (holding that an issue explicitly addressed and 
decided by a Board decision may not be re-addressed in a 
subsequent Board decision except on the basis of CUE in the 
earlier Board decision).  Moreover, the "purpose of the rule 
of finality is to preclude repetitive and belated 
readjudication of veterans' benefits claims."  Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  Under the 
doctrine of res judicata, there can be only one valid 
decision on any adjudicated issue or claim.  See DiCarlo v. 
Nicholson, 20 Vet. App. 52 (2006); see also Bissonnette v. 
Principi, 18 Vet. App. 105, 12 (2004) ("In essence, the res 
judicata precedent ensures that a litigant may have his or 
her day in Court, but not two or three.").

In this case, to address the merits of the appellant's claim 
(whether an earlier effective should be assigned or if 
previous RO rating decisions or a Board decision contained 
clear and unmistakable error) would result in a Board 
decision that addressed issues that have been previously 
before the Board.  This would not be consistent with the 
principles of DiCarlo, Cook, Bissonnette, and Rudd, all cited 
above.  To assume jurisdiction over the claim would present 
too great a potential for an impermissible collateral attack 
on the final Board decisions as to those issues. 

In summary, the Board's decisions of December 2000 and 
December 2001 are final as the effective date of October 8, 
1981, for the granting of service connection for a left 
shoulder disability secondary to hospitalization for 
treatment of the appellant's service-connected tuberculosis.  
These decisions are also final with respect to the issue 
involving clear and unmistakable error in RO rating actions 
and a Board decision.  Thus, under these circumstances 
dismissal is required due to the lack of a proper claim.  See 
Rudd, 20 Vet. App. at 300, and Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to an effective date prior to October 8, 1981, 
for the granting of service connection for a left shoulder 
disability secondary to hospitalization for treatment of the 
appellant's service-connected tuberculosis is dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


